Case 21-03000-sgj Doc 4-8 Filed 01/06/21   Entered 01/06/21 17:11:40   Page 1 of 3




                              EXHIBIT 8
             Case 21-03000-sgj Doc 4-8 Filed 01/06/21          Entered 01/06/21 17:11:40      Page 2 of 3




Subject:                        Highland -- Letters to and From K&L Gates


On 12/24/20, 2:39 PM, "Jeff Pomerantz" <jpomerantz@pszjlaw.com> wrote:

  Michael --

  At the hearing on 12-16 we clearly established to Judge Jernigan's satisfaction, thorugh Dustin Norris, K&L Gates'
witness, that Jim Dondero makes the material investment decisions for all the entities that filed the Motion and whom
K&L Gates represents. Accordingly we do believe these issues directly implicate your client, the January 9, 2020
order which is being violated by any efforts to terminate the Debtor and the Temporary Restraining Order that the
Court recently entered.

  Best,
  Jeff

  On 12/24/20, 2:33 PM, "Michael Lynn" <dmljng@gmail.com> wrote:

     Thank you for providing these. I had not seen them and have had no contact with K&L Gates (though Bryan
Assink did regarding certain claims). I do not have familiarity with the Investors Act but do not agree with some of
the statements in your letters; as I am not involved, however, that is a matter for you and K&L Gates.

     I have not reviewed the transcript of the December 16 hearing, so I do not know on what evidence Judge
Jernigan based her conclusion that my client engineered the motion then heard. While there are relationships between
my client and some of the movants, I believe they are separate entities and should be treated as such.

     Sent from my BlackBerry 10 smartphone.
      Original Message
     From: Jeff Pomerantz
     Sent: Thursday, December 24, 2020 4:02 PM
     To: Michael Lynn
     Cc: Jeff Pomerantz
     Subject: Highland -- Letters to and From K&L Gates

     Michael –

     Attached are two letters we received from K&L Gates and the Debtor’s response that I believe will be of interest
to you and your client.

     Best.
     Jeff

     Jeff Pomerantz
     Pachulski Stang Ziehl & Jones LLP
     Tel: 310.277.6910 | Cell: 310.489.0285 | Fax: 310.201.0760
     jpomerantz@pszjlaw.com<mailto:jpomerantz@pszjlaw.com>


                                                           1
           Case 21-03000-sgj Doc 4-8 Filed 01/06/21            Entered 01/06/21 17:11:40       Page 3 of 3

    vCard<https://protect-us.mimecast.com/s/-vgkCgJkNJSqKjJBUNZCNl> | Bio<https://protect-
us.mimecast.com/s/7RXvCjRnNRfYDw0OSRnrDr> | LinkedIn<https://protect-
us.mimecast.com/s/CPy9CkRoNRfkARvwfQn6yG>
    Los Angeles | San Francisco | Wilmington, DE | New York


     ________________________________

     CONFIDENTIALITY
     This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and
may contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail
message, you are hereby notified that any dissemination, distribution or copying of this e-mail message, and any
attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify
me by telephone and permanently delete the original and any copies of this email and any prints thereof.

     NOT INTENDED AS A SUBSTITUTE FOR A WRITING
     Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar
substance and effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and
any attachments hereto are not intended to represent an offer or acceptance to enter into a contract and are not
otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or
entity.




                                                           2
